EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

Response and Claim Status
The instant Office action is responsive to the response received August 19, 2022 (the “Response”).
In response to the Response and the Interview, the previous rejections of claims 1, 2, and 5–7 under 35 U.S.C. § 103
are WITHDRAWN.
Claims 8–15 are currently pending.  

Allowable Subject Matter
Claims 8–15 allowed.
Regarding claims 8 and 9, while 
(A)
Sauerwein, Jr. (US 10,693,680 B2; filed May 10, 2018) teaches a method for monitoring plurality of equipment (fig. 1, items 104A, 104B) using a network (fig. 1, item 106), wherein each of the plurality of equipment is associated with a control system (fig. 1, item 100) in the network, wherein the control system comprises plurality of servers (fig. 1, item 110; “Server device 110 may comprise any of one or more fixed devices” at 6:27–28), at least one client (fig. 1, item 108) and a database (fig. 1, item 112), wherein each of the plurality of equipment is associated with at least one server (fig. 1, item 110) from the plurality of servers communicatively connected with the at least one client, wherein the method is performed by the at least one client (fig. 1, item 108) by:
receiving configuration information (“an identifier, (e.g., an IP address or MAC address) of the first gateway node 104A and a location of the first gateway node 104A” at 6:46–48; “geo-fence information identifying a region surrounding each gateway node 104” at 6:51–52; “unique identifier of, such as a physical address or an IP address of the second gateway node 104B” at 8:58–59) associated with each of the plurality of equipment (fig. 1, items 104A, 104B), wherein the configuration information comprises equipment data (6:46–52) associated with the plurality of equipment;
identifying one or more equipment (fig. 1, item 104B; “when the network establishment service 108 detects that the monitoring device 102 has reached a handoff point (e.g., by determining that its location falls within a geo-fence associated with gateway node 104B rather than with gateway node 104A)” at 7:3–7) from the plurality of equipment to be capable of reporting monitoring objects (fig. 1, item 102) in the network, using the configuration information (“geo-fence information identifying a region surrounding each gateway node 104” at 6:51–52; “unique identifier of, such as a physical address or an IP address of the second gateway node 104B” at 8:58–59);
establishing communication channels (“a secure communication channel can be established between multiple monitoring devices and the network establishment service via a gateway node over a network” at 5:53–56; “establish a secure communication channel with a monitoring node 102 via a particular gateway node 104” at 13:38–39; “at a time when communication with the monitoring node 102 is handed off from a first gateway node 104 (e.g., gateway node 104A in FIG. 1) to a second gateway node (e.g., gateway node 104B in FIG. 1)” at 13:42–45) for each of the one or more equipment;
receiving capability information (“database 112 may store geo-fence information identifying a region surrounding each gateway node 104 within which monitoring devices 102 should be logically paired with that gateway node 104” at 6:51–54; “the network establishment service 102 may predefine geo-fences associated with a given gateway node 104” at 15:1–5; “the monitoring device 102 has reached a handoff point (e.g., by determining that its location falls within a geo-fence associated with gateway node 104B rather than with gateway node 104A” at 7:3–7), wherein the capability information of an equipment (fig. 1, item 104B) indicates one or more monitoring objects (fig. 1, item 102) that the corresponding one or more equipment (fig. 1, item 104B) is capable to communicate via the communication channels; and
polling (“The monitoring device 102 communicates with a network establishment service 108 via one or more gateway nodes 104A or 104B and over a network 106 “ at 5:61–64) for the one or more monitoring objects (fig. 1, item 102) from the corresponding one or more equipment (fig. 1, item 104B) based on the capability information, for monitoring the plurality of equipment (intended use in italics);
(B)
it would have been obvious to one of ordinary skill in the art before the filing date of the invention for each of Sauerwein’s plurality of equipment to be associated with at least one distinct server from the plurality of servers communicatively connected with the at least one client as taught by Malik et al. (US 2004/0078441 A1; filed Feb. 10, 2003);
(C)
it would have been obvious to one of ordinary skill in the art before the filing date of the invention for Sauerwein’s configuration information to be a configuration file in a generic file format as taught by Biran et al. (US 10,819,586 B2; filed Oct. 17, 2018; for Sauerwein’s capability information to be a capability file as taught by Biran; and for Sauerwein’s capability information to be received from the equipment through the communication channel as taught by Biran; and
(D)
it would have been obvious to one of ordinary skill in the art before the filing date of the invention for Sauerwein’s plurality of equipment to be in an industrial plant as taught by Hsu et al. (US 2016/0156501 A1; file Nov. 28, 2014),
(E)
	the prior art of record does not teach (1) wherein establishing the
communication channels comprises: using a certificate authority in Transport Layer Security (TLS) mode; performing a handshake with each of the one or more equipment using a digital certificate issued by the certificate authority to the at least one client and the one or more equipment; and verifying authenticity of each of the one or more equipment based on the handshake as recited in claim 8; and
(2) wherein establishing the communication channels comprises: using a certificate authority in User based Security Model (USM) mode; generating a USM security configuration file for each of the one or more equipment, wherein the USM security configuration file for a corresponding equipment from the one or more equipment comprises Internet Protocol (IP) address associated with the at least one client and USM credential for the corresponding equipment; and transmitting the USM security configuration file to the corresponding equipment upon encrypting the USM security configuration file using the digital certificate as recited in claim 9.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  “The failure of applicant to comment on the examiner’s statement of reasons for allowance should not be treated as acquiescence to the examiner’s statement.”  MPEP § 1302.14(V)(citing Salazar v. Procter & Gamble Co., 414 F.3d 1342, 1347 (Fed. Cir. 2005)).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449